UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2266


MICHAEL P.L. GREGG-WILSON,

                Plaintiff - Appellant,

          v.

EFC TRADE INC.; DUNCAN M. ANDERSON; JAMES HERBST; JENNIFER
YARNELL; ABRAHAM J. TURNER; ROMI Y. ROBINSON; LELAND M.
CAULDER, JR.,

                Defendants - Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF EMPLOYMENT AND WORKFORCE,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:12-cv-02923-TLW)


Submitted:   February 21, 2014             Decided:   February 28, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael P.L. Gregg-Wilson, Appellant Pro Se. John Stanley Lord,
Jr., FOLEY & LARDNER LLP, Orlando, Florida; David Thomas Duff,
DUFF, WHITE   &   TURNER,   LLC,   Columbia,   South   Carolina,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Michael P.L. Gregg-Wilson appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil complaint.             We have reviewed the record and

Gregg-Wilson’s informal brief on appeal, and we conclude that

this appeal is frivolous.             See Neitzke v. Williams, 490 U.S.
319, 325, 327 (1989); Gregg-Wilson v. EFC Trade Inc., No. 3:12-

cv-02923-TLW (D.S.C. filed Sept. 13, 2013; entered Sept. 16,

2013).      Accordingly,     we    dismiss   the   appeal.   See   28    U.S.C.

§ 1915(e)(2)(B) (2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this    court    and    argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                        3